Citation Nr: 0033794	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD), 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	K.F.


REMAND

The veteran served on active duty from October 1943 to July 
1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling.

In accordance with the veteran's request, he was scheduled 
for a hearing before a traveling member of the Board in July 
2000; however, he failed to appear for that hearing.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Relevant evidence, consisting of a written 
statement from the veteran's wife concerning her observations 
of the veteran's symptomatology, was associated with the 
claims folder in February 2000, subsequent to the issuance of 
the July 1999 statement of the case.  The veteran has not 
waived RO consideration of this evidence.  Accordingly, a 
remand is warranted for the issuance of a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(2000).

As the case must be remanded for the foregoing reason, the 
veteran should also be re-examined by VA to determine the 
current degree of impairment resulting from his service-
connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

Finally, any additional medical records showing treatment for 
the veteran's PTSD should be requested on remand. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Request that the veteran provide a 
list of those from whom he has received 
medical treatment for PTSD.  The veteran 
should provide the complete names, 
addresses, and approximate dates of 
treatment, and signed releases so the RO 
may request his treatment records.  
Associate all records received with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain and present his 
treatment records, in keeping with his 
ultimate responsibility to present 
evidence in support of his claim.

2.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for PTSD, as well 
as the approximate dates of treatment.  
When the veteran has provided this 
information, obtain and associate with the 
claims file all VA treatment records since 
service.  All records maintained are to be 
requested, to include examination reports, 
treatment records, biopsy reports, 
laboratory test results, radiographic 
studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a VA mental disorders 
examination.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material in its 
entirety.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  If it is not possible to assign 
a GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained since the 
issuance of the July 1999 statement of the 
case.  In so doing, review the evidence of 
record at the time of the March 1999 
rating decision that was considered in 
assigning the original disability rating 
for PTSD, then consider all the evidence 
of record to determine whether the facts 
showed that the veteran was entitled to a 
higher disability rating for PTSD at any 
period of time since his original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


